Citation Nr: 1549131	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee ischial tibial band syndrome.

2.  Entitlement to an initial rating in excess of 20 percent for thoracolumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The Veteran served on active duty from September 2007 to December 2011.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for thoracolumbar strain, rated 10 percent disabling, and right knee ischial tibial band syndrome, rated 0 percent disabling.  During the course of the appeal, a June 2013 rating decision increased the thoracolumbar disability to 20 percent and the right knee disability to 10 percent.  

The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU claim is part of an increased rating claim when such claim is raised by the Veteran or the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's July 2013 substantive appeal noted he resigned from a job due to his back and right knee disabilities; however, since a September 2013 record shows he started a new job, no claim for TDU is inferred.  Consequently, no discussion of the issue of entitlement to a TDIU is warranted.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  A majority of the pertinent records are stored electronically in Virtual VA, which have also been reviewed and considered in the decision below.

The issue of service connection for an initial higher rating for thoracolumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

Even in consideration of his complaints of pain, pain on motion, and functional impairment, the Veteran's right knee disability is manifested by no worse than flexion to 100 degrees and full extension; and, there is no objective evidence of instability, subluxation, ankylosis, or dislocation with frequent episodes of locking.


CONCLUSION OF LAW

The criteria are not met for an initial rating in excess of 10 percent for the right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes (Codes) 5260, 5261, 5256 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

The April 2012 rating decision on appeal granted service connection for the Veteran's right knee disability, and assigned a disability rating and effective date for the award.  The Federal Circuit Court has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Moreover, neither the appellant nor his representative has identified any deficiency in notice that would compromise a fair adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (in general, party claiming error bears burden of showing that prejudice resulted).  He has also been afforded a meaningful opportunity to participate effectively in the processing of the claim.  No prejudicial notice error has been shown. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Service treatment records and post-service treatment records have been obtained and they are associated with the claims file.  VA examinations were conducted in September 2011 and May 2013.  The examinations are adequate since they describe the Veteran's disability, his complaints, and impact on his level of functioning.

All necessary notice and development has been accomplished, and appellate review may proceed.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned. 38 C.F.R. § 4.2 (2014); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

Since there is no code specifically for ischial tibial band syndrome, the Veteran's right knee disability is rated 10 percent disabling by analogy under Code 5260.  See 38 C.F.R. § 4.20.  All potentially applicable diagnostic codes must also be considered.

Under Diagnostic Code 5260, a 10 percent disability evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent disability evaluation is warranted when extension is limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Normal range of motion in the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Upon careful consideration of the evidence, the Board finds a preponderance of the evidence is against a rating in excess of 10 percent for the right knee disability for the entire period pertinent to the appeal.

On September 2011 VA examination, right knee flexion was to 140 degrees or greater without evidence of painful motion.  Extension was full and without painful motion.  Repetitive testing revealed no change in the range of motion.  The Veteran reported his right knee pain was intermittent with flare-ups of pain 3-4/10 in severity.  Strength of right knee extension and flexion was full, and deep tendon reflexes were normal as was the sensory examination.  Anterior and posterior, and medial-lateral joint stability were normal.  There was no history of recurrent patellar subluxation or dislocation.  He did not have any meniscal condition or surgery.  X-rays revealed there was no evidence of arthritis.  There was no missed time from work during the past 12 month period.  The examiner indicated there was no functional loss/impairment or additional limitation of motion to include, weakness, excess fatigability, incoordination, pain on movement, instability and interference with sitting, standing, and weight-bearing.  See pages 45 through 58 of C&P Exam received October 3, 2011 in Virtual VA.


On May 2013 VA examination, right knee flexion was to 120 degrees with painful motion beginning at 100 degrees.  Extension was full with pain beginning at 0 degrees.  Repetitive testing revealed no change in the range of motion.  Functional impairment/loss was due to less movement than normal and pain on movement.  The Veteran reported having flare-ups sometimes after jogging.  Right knee strength was full and there was no evidence of anterior, posterior, or medial-lateral instability.  There was no history of subluxation/dislocation.  The examiner commented that pain, weakness, fatigability, or incoordination should not significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See pages 21 through 32 of VA Examination received June 3, 2013 in Virtual VA.

Records in July 2013 also show no evidence of instability.  Extremity movement was normal, and muscle strength and tone were normal.  See pages 1 and 2 of Medical Treatment Record - Non-government Facility received August 21, 2013.

The right knee disability is in receipt of the minimal compensable rating of 10 percent based on limitation of motion and painful motion.  A higher rating is not warranted as the clinical evidence does not show flexion is limited to no worse than 45 degrees.  Instead, the evidence reflects limitation of flexion was to 120 degrees or more throughout the appeal. 

The clinical evidence shows a higher or separate compensable rating is not warranted based on limitation of extension.  Extension is shown to be full and not limited at any time during the appeal.  

A higher rating based on factors, such as those listed under 38 C.F.R. §§ 4.40, 4.45, and 4.59, has been considered.  The pain induced limitation of flexion to 100 degrees is still profoundly better than the 30 degree limitation, which is necessary for a higher (20 percent) rating under Diagnostic Code 5260.  Further, while the May 2013 examiner indicated the demonstrated limitation of motion or functional impairment/loss was due to less movement than normal and painful motion, the limitation did not meet the criteria for a compensable rating and repetitive motion did not produce any additional functional lost/impairment or limitation of motion.  The Veteran reported having flare-ups of pain, but these are shown to be intermittent, and not productive of additional functional loss/impairment or loss of motion.  In this regard, the Veteran reported in September 2011 that pain associated with flare-ups was intermittent and only 3-4/10 in severity and in May 2013 he reported having flare-ups sometimes after jogging.

The Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. 
§ 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  Here, like in Mitchell, while there was some suggestion the Veteran has pain throughout his range of motion, there was no actual loss due to pain beyond 100 degrees of flexion and extension remained full.  The examiner even specifically stated that repeat motion did not cause loss of motion.

In July 2013, the Veteran disagreed with the May 2013 examiner's opinion that there was no functional impairment and asserted he was extremely limited in his functional ability due to flare-ups since he was on guard regarding what he could do when playing with his son or when going out to jog.  See VA 9 Appeal to Board of Appeals received July 2, 2013.  The Board finds the information the Veteran reported on the VA examinations is more probative than in his July 2013 statement because he fully described the frequency and severity of his flare-ups, which provides a clearer disability picture than vague statements regarding the impact of his disability. 

The Veteran also stated he had popping and severe pain, and met the criteria for Code 5258 and 5260 with "Cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint" and "Leg limitation of flexion limited to 30 degrees", which caused the joint to be inflamed and only improved with rest and anti-inflammatory medicine such as naproxen.

While he indicated that he discussed these symptoms with his physician, the treatment records provide little information regarding his right knee and, instead, primarily address other service-connected disabilities.  Nevertheless, medical treatment records in October 2012, July 2013, and December 2013 show the Veteran had no joint swelling and that he took naproxen for back pain, which he took daily at a low dose.  See MTR - NGT received June 21, 2013 and August 27, 2013 in VBMS, and CAPRI records received February 27, 2014 in Virtual VA.  The records do not, however, note complaints of frequent episodes of locking, joint effusion, or flexion limited to 30 degrees.  The Board finds that information provided to a healthcare provider for treatment or diagnostic purposes is reliable as the declarant is motivated to provide accurate information.  Therefore, while competent to report symptoms, the reports of extreme limitation and flexion limited to 30 degrees are not credible in light of the other evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Therefore, even if the right knee disability were rated by analogy under Code 5258, there is no clinical evidence that it produced the requisite symptoms to assign a 20 percent rating.  Dislocation with frequent locking episodes is not shown.  Further, as there is no evidence of right knee arthritis, ankylosis, or instability, rating the disability under Codes 5003, 5256, or 5257 is not appropriate.

Accordingly, a preponderance of the evidence is against assignment of a higher rating for the service-connected right knee disability.  There is no reasonable doubt to resolve in the Veteran's favor.  See 38 C.F.R. § 4.3, see also Gilbert, supra.

Extraschedular

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008). The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  Id.   

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

With respect to the first prong of Thun, concerning the rating for the right knee disability, the evidence does not show such an exceptional disability picture that renders the available schedular evaluations inadequate.  As discussed above, a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings.  The Veteran's right knee disability does result in pain, occasional flare-ups, and limitation of flexion, but the evidence also shows that his symptoms are alleviated with medication.  Thus, the Veteran's current schedular ratings are adequate to fully compensate him for the disability on appeal.  It is not necessary to proceed to the second step.

ORDER

An initial rating in excess of 10 percent for right ischial tibial band syndrome is denied.


REMAND

A May 2015 IHP indicates that the Veteran's VA spine examination in May 2013 may be flawed due to medication he was on at that time.  Indeed, the Board notes that ameliorative effects of medication are not for consideration in assigning a disability rating where such effects are not explicitly contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Evidence in February and August 2015 also shows he frequently used a back brace and that active range of motion of the thoracic spine was limited by 50 percent.  See pages 1, 6, 7, and 8 of Medical Treatment Records - Government Facility received October 2015 in VBMS.  In light of his assertion and evidence that his back disability may have worsened, he musts be afforded another examination in order to obtain current findings.

All ongoing VA treatment records should also be added to the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all of the Veteran's VA treatment records since August 2015.

2.  Then schedule Veteran for a VA spine examination to determine the severity of his service-connected thoracolumbar strain.  To the extent possible, in reporting his range of motion, the examiner should attempt to discount the ameliorative effects of any medication that the Veteran may have taken. 

a) The examiner should review pertinent documents in the Veteran's VBMS claims file and Virtual VA records in conjunction with the examination, which must be noted in the examination report.

b) All tests and studies deemed necessary should be accomplished, and all pertinent signs and symptoms necessary for rating the disability should be reported in detail.

3.  After completion of the above and any additional development deemed necessary, readjudicate the claim for a higher initial rating for the service-connected thoracolumbar strain.  If the decision on appeal remains less than a full grant of the benefit sought, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


